DETAILED ACTION
Status of Claims
This Office Action is in response to claims filed on 11/17/2021.
Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to rejection of claims under 35 U.S.C. 101, Applicant is of the opinion that receiving an unlock access communication based on a stored behavioral metric is not organizing human activity, but rather a technological method for machines (servers and devices) to operate in a secure manner, which method is novel and non-obvious as the analysis does not consider “user effort” as used in the specification nor consider the claim as whole.  Further, Applicant do not agree with abstract idea assessment as claim 1 provides an improvement to the functioning of a credit processing system in which the credit processing system functions with improved transaction authorization with merchant and vendor machines without changing existing processes with the merchant and vendor machines in accordance with Paras. [0028]-[0030] of the instant application and the claim effects a reduction of a particular article to a different state, that is, changes an electronic account from non-accessible to accessible in response to an unlock access communication that is based on the validation of a stored behavioral metric of the user hence authorizing access in response to an unlock access communication that is based on the 
Examiner fully considers Applicant’s position, but respectfully disagree because the additional elements of the claim such as identified merely uses a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  Further, Applicant seems to apply own definition of “practical applicant” of the claimed invention rather than “practical application” as defined by the court. (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).  Viewed as a whole, the combination of elements recited in the claims merely recite the concept of accessing account (activating/unfreezing card/account).  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Therefore, the claim is not patent eligible.

With respect to rejection of claims under 35 U.S.C. 103, Applicant is of the opinion that The combination of Steinman and Pourfallah, as proffered in the Office Action, does not teach a method comprised of the elements of claim 1 interrelated as recited in claim 1, taken as a whole. For example, in a review of the combination of Steinman and Pourfallah, a teaching was not found of a method that includes “receiving, at the credit processing system, an unlock access communication from an effort validation server over a network, the unlock access communication identifying a validation based on user effort... the user effort being a stored an effort validation based on a user effort that is a stored behavioral metric of the user as Steinman uses an identification (ID) that is a number or phrase in the user's profile, which is a static match of a given value, rather than an analysis of behavioral metrics that are dynamic and Pourfallah also does not teach a user effort being a stored behavioral metric of the user, which is an element of claim missing in Sternman.
Examiner fully considers Applicant’s position, but respectfully disagree because Steinman discloses,
“When an account holder 5 decides at 901 to lock (or unlock) one or more of his registered accounts, the account holder 5 sends a request consisting of, for example, his profile ID 902 associated with his enrollment profile, an identification of the account(s) in question (903), and optionally an ID of the device on which the request is initiated (for example, the mobile phone number of a smart phone used by the account holder 5). The request is sent to the central application server 3 and validated at 904. Once the request is validated, the account holder profile is looked up on the central database 1 (step 905).

For each account that is being locked/unlocked, the central application server 3 starts a process at 907 to change the status of the account in the central database 1 to locked or unlocked (908) as requested by the account holder 5. Then the central application server 3 calls up the payment processor or other relevant financial institution at 909, corresponding to a lookup 910 at the central database 1. Once the relevant payment processor 911 is located, the central application server 3 sends an update request to have the processor's security code database server 4 update the status of the account, which is carried out at 913.” (In at least Pars. 256-259)
Therefore, given the broadest reasonable interpretations of the claims in light of the Applicants Specification Steinman discloses receiving, at the credit processing system, an unlock access communication from an effort validation server over a network, the unlock access communication identifying a validation based on user effort provided from a user device to the effort validation server that generated the validation.
Steinman does not explicitly disclose authorizing access, in the credit processing system, to the account in response to the unlock access communication to authorize a transaction by a third-party entity based on a user device transaction with the third-party entity.  Pourfallah disclose,
“In step 424, the issuer computer 116 may approve the authorization for the cash withdrawal and transmit an authorization response message comprising an approval indicator to the ATM 128.” (In at least Pars. 79)
 Therefore, given the broadest reasonable interpretations of the claims in light of the Applicants Specification, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the user gaining authorized access to user’s account using a security code that is validated by a validating system (Figs. 4, 10; Pars. 22, 72-73) of Steinman in view of authorizing access, in the credit processing system, to the account in response to the unlock access communication to authorize a transaction by a third-party entity based on a user device transaction with the third-party entity (Figs. 4; Pars. 69-71, 74-84) of Pourfallah in order to allow authorized access to user account based on user information validity (Steinman, Figs. 4, 10; Pars. 22, 72-73) and to authorized access to user account based on user information within valid time (Pourfallah, Par. 26-27, 75).  ("Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Steinman nor Pourfallah explicitly disclose the user effort being a stored behavioral metric which describes user effort data.  However, as the recited characteristics of these items are not processed to carry out any positively recited steps or functions, these limitations recite nonfunctional descriptive material.  When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability.  It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Analysis
In the instant case, claims 1-9 are directed to a method (Process).  Claims 10-15 are directed to a system (Machine).  Claims 16-20 are directed to a non-transitory machine-readable storage device (Article of Manufacture).  Therefore, these claims fall within the four statutory categories of invention.
The claim recites accessing account (activating/unfreezing card/account), which is an abstract idea.  Specifically, the claims recite "receiving an unlock access communication from an effort validation, the unlock access communication identifying a validation based on user effort provided from a user to the effort validation that generated the validation, the user effort being a stored behavioral metric of the user, and authorizing access to the account in response to the unlock access communication to authorize a transaction by a third-party entity based on a user transaction with the third-party entity" which is grouped within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test such as commercial interaction/managing relationships (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim involve receiving an unlock access communication based on user effort provided from a user and authorizing access to user account based on the user effort such as activating a credit card account once the use receives new credit card.  Accordingly, the claims recite an abstract See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim such as “a system for performing a method of allowing access to an account at a credit processing system, the system comprising: a processor; a communication device coupled to the processor for communicating with other devices, and a memory storing computer readable instructions coupled to the processor, the instructions for execution by the processor,” and “user device” merely uses a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  Specifically, the “a system for performing a method of allowing access to an account at a credit processing system, the system comprising: a processor; a communication device coupled to the processor for communicating with other devices, and a memory storing computer readable instructions coupled to the processor, the instructions for execution by the processor,” and “user device” performs the steps or functions of "receiving an unlock access communication from an effort validation, the unlock access communication identifying a validation based on user effort provided from a user to the effort validation that generated the validation, the user effort being a stored behavioral metric of the user, and authorizing access to the account in response to the unlock access communication to authorize a transaction by a third-party entity based on a user transaction with the third-party entity.”  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological 
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using “a system for performing a method of allowing access to an account at a credit processing system, the system comprising: a processor; a communication device coupled to the processor for communicating with other devices, and a memory storing computer readable instructions coupled to the processor, the instructions for execution by the processor,” and “user device” to perform the steps amounts to no more than a system for performing a method of allowing access to an account at a credit processing system, the system comprising: a processor; a communication device coupled to the processor for communicating with other devices, and a memory storing computer readable instructions coupled to the processor, the instructions for execution by the processor,” and “user device” performs the steps or functions of "receiving an unlock access communication from an effort validation, the unlock access communication identifying a validation based on user effort provided from a user to the effort validation that generated the validation, the user effort being a stored behavioral metric of the user, and authorizing access to the account in response to the unlock access communication to authorize a transaction by a third-party entity based on a user transaction with the third-party entity."  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of accessing account (activating/unfreezing card/account).  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-9, 11-15 and 17-20 further describe the abstract idea of accessing account (activating/unfreezing card/account).  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “receiving, at the credit processing system, an unlock access communication from an effort validation server over a network, the unlock access communication identifying a validation based on user effort provided from a user device to the effort validation server that generated the validation…”  Although the Applicant’s Specification discloses,
“For example, as shown in FIG. 4, a person, client 120, that wishes to perform a financial transaction uses their device to perform an Effort that generates a set of behavioral metrics. That Effort is provided to system 135 at 420 and validated by the system 135 using the mathematics described in U.S. Pat. No. 9,460,626. If the results of that statistical evaluation pass given thresholds, a message 425 is sent to one or more credit processors 410, such as banks, credit card companies, credit reporting agencies, credit unions, and savings and loan institutions, that normally provide access to accounts for that person. The person conducts a normal business transaction with a merchant 415, and that merchant 415 processes the transaction as normal as indicated at 425 using existing authorization processes. This allows for easy, widespread adoption, since the only mechanism that involves the evaluation or processing of behavioral metrics is between the consumer (person) and the financial institutions, and no changes are required at the merchant. 
The message 425 sent from the system 135 may include log-in information to facilitate access to the account at the credit processor 410, or a trusted relationship may already exist to obviate the need for log-in information. The message in various embodiments may indicate the account to unlock and may optionally include one or more of, a length of time to unlock the account and an identification of a merchant for one or more transactions may be processed. The merchant may then simply use an existing authorization process to execute the transaction with the client 120.” [Par. 0029-0030]
The claim language is not found in the Specification.  That is, the Specification do not disclose the unlock access communication identifying a validation based on user effort provided from a user device to the effort validation server that generated the validation and does not provide what the “identifying a validation
Claims 10 and 16 are also rejected based on the same rational as it recites the same language.
Claims 2-9, 11-15 and 17-20 are also rejected as each depend on claims 1, 10 and 16, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Steinman et al. (US 2017/0004506) in view of Pourfallah et al. (US 2015/0019424).
With respect to claims 1, 10 and 16, Steinman discloses a method, a system and a non-transitory machine-readable storage device having instructions for execution by a processor of a machine to cause the processor to perform operations to perform a method of allowing access to an account at a credit processing system, the method comprising:
a processor; a communication device coupled to the processor for communicating with other devices, and a memory storing computer readable instructions coupled to the processor, the instructions for execution by the processor to perform operations comprising (Figs. 1-1B; Pars. 19, 51-52, 72-74):
receiving, at the credit processing system, an unlock access communication from an effort validation server over a network, the unlock access communication 
Steinman does not explicitly disclose authorizing access, in the credit processing system, to the account in response to the unlock access communication to authorize a transaction by a third-party entity based on a user device transaction with the third-party entity.  Pourfallah disclose authorizing access, in the credit processing system, to the account in response to the unlock access communication to authorize a transaction by a third-party entity (ATM) based on a user device transaction with the third-party entity (Figs. 4; Pars. 52, 69-71, 74-84).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the user gaining authorized access to user’s account using a security code that is validated by validating system (Figs. 4, 10; Pars. 22, 72-73) of Steinman in view of authorizing access, in the credit processing system, to the account in response to the unlock access communication to authorize a transaction by a third-party entity based on a user device transaction with the third-party entity (Figs. 4; Pars. 69-71, 74-84) of Pourfallah in order to allow authorized access to user account based on user information validity (Steinman, Figs. 4, 10; Pars. 22, 72-73) and to authorized access to user account based on user information within valid time (Pourfallah, Par. 26-27, 75).  ("Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc.
Neither Steinman nor Pourfallah explicitly disclose the user effort being a stored behavioral metric which describes user effort data.  However, as the recited characteristics of these items are not processed to carry out any positively recited steps or functions, these limitations recite nonfunctional descriptive material.  When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability.  It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
With respect to claims 2, 11 and 17, Steinman in view of Pourfallah discloses all the limitations as described above.  Additionally, Steinman discloses wherein the user efforts comprise user device keyboard user efforts (Pars. 75, 78, 202, 222).
With respect to claim 4, Steinman in view of Pourfallah discloses all the limitations as described above.  Additionally, Steinman discloses wherein the effort validation server is a separate server from the credit processing system (Figs. 1-1B; Pars. 57, 60, 81-82).
With respect to claims 5, 13 and 19, Steinman in view of Pourfallah discloses all the limitations as described above.  Additionally, Steinman discloses wherein the transaction comprises an existing normal transaction with the third-party entity (Pars. 21-23, 28).
With respect to claims 6-9, 14-15 and 20, Steinman in view of Pourfallah discloses all the limitations as described above.  Additionally, Steinman discloses wherein the third-party entity .

Claims 3, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Steinman et al. (US 2017/0004506), Pourfallah et al. (US 2015/0019424) in view of Van Os et al (US 2017/0339151).
With respect to claims 3, 12 and 18, Steinman in view of Pourfallah discloses all the limitations as described above.  
Neither Steinman nor Pourfallah explicitly disclose wherein the user efforts comprise gestures associated with user device touch screen user interaction.  Van disclose wherein the user efforts comprise gestures associated with user device touch screen user interaction (Pars. 67, 80, 130).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the typing of user information on to the user device interface (Par. 222) of Steinman, Pourfallah in view of wherein the user efforts comprise gestures associated with user device touch screen user interaction (Figs. 3A, 6; Pars. 67, 80, 130) of Van in order to communicate sensitive payment information during a transaction via user device input interface (Steinman, Par. 222) and to receive user input via user device input interface that is based on gestures (Van, Pars. 67, 80, 130).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Slonecker, JR. (US 2007/0045403): Slonecker discloses requesting by a user to lock/unlock financial account card and gains access to the financial account card based on validation (Abstract, Figs. 1-5; Pars. 28-42).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069.  The examiner can normally be reached on M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685